Citation Nr: 0000809	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for service-connected hearing 
loss of the left ear, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which granted service 
connection and a 10 percent rating for hearing loss of the 
left ear; the veteran appealed for a higher rating.  


FINDING OF FACT

The veteran is service connected for left ear hearing loss 
and has auditory acuity level XI in that ear; hearing in the 
right ear is non-service-connected and is normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
1160 (West 1991 & Supp. 1999); 38 C.F.R. § 4.85, Code 6100 
(1998 and 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1962 to 
September 1964.  A review of his service medical records 
shows that he was treated for hearing loss of the left ear.

At a February 1997 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
1,000, 2,000, 3,000 and 4,000 hertz as 105, 105, 
105, and 105 respectively, in the left ear (for an average of 
105).  His Maryland speech recognition score was 0 percent 
correct in the left ear; the examiner noted that word 
recognition could not be evaluated in that ear.  The examiner 
indicated that the veteran's hearing was profoundly impaired 
in the left ear.  Hearing in the right ear was normal.

In a December 1997 addendum, the chief of the audiology 
clinic at the Pittsburgh VA Medical Center (VAMC) indicated 
that on VA examination in February 1997, the veteran's 
hearing loss of the left ear was profound, and there was no 
measurable hearing sensitivity on the left.  He opined that 
with such a degree of hearing loss, the veteran had no 
functional use of the left ear for everyday communication 
purposes, word recognition therefore could not be measured, 
and recommended that a pure tone average of 105+ be used to 
rate his disability.

In a January 1998 decision, the RO granted service connection 
for hearing loss of the left ear, with a 10 percent rating.

By a statement dated in May 1998, the veteran's 
representative said that the veteran believed his service-
connected hearing loss of the left ear was more disabling 
than currently evaluated.

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
service-connected left ear hearing loss is well grounded, 
meaning plausible; the file shows the evidence has been 
properly developed and there is no further VA duty to assist 
in developing the claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted only for hearing loss 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing of the non-service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  
38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85 , Diagnostic Code 
6100; VAOPGCPREC 32-97.  (Regulations for rating hearing 
impairment were revised effective June 10, 1999, but there 
were no substantive changes which would affect a rating at 
the veteran's level of hearing loss.  See 38 C.F.R. § 4.85 
(1998 and 1999); 64 Fed. Reg. 25202 (1999).)

The results from the 1997 VA audiometric examination and the 
addendum from the chief of the auditory clinic of the VAMC 
indicate that service-connected left ear hearing loss is 
manifested by total deafness in that ear.  Such corresponds 
to auditory acuity numeric designation XI in the left ear 
under either Table VI or VIA of 38 C.F.R. § 4.85.  Hearing in 
the non-service-connected right ear is considered normal for 
rating purposes (and in fact it is normal), and numeric 
designation I is assigned for that ear.  These numeric 
designations in combination correspond to a 10 percent rating 
for service connected left ear hearing loss.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  

As the veteran is not totally deaf in his non-service-
connected right ear, the 10 percent rating currently assigned 
for service-connected hearing loss of the left ear is the 
maximum schedular rating.  The assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
10 percent rating is warranted for hearing loss of the left 
ear.  

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, the Board finds no basis to refer 
the case to appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

The preponderance of the evidence is against a higher rating 
for left ear hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating higher than 10 percent for hearing loss of the left 
ear is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

